HURLEY, J.
John Lovell was arrested and convicted in the Cincinnati Municipal Court for cruising in the congested district of the said city, soliciting passengers for his taxicab. Cal Sweeny was arrested and convicted in the same court for parking without the designated taxicab stand area at a depot in Cincinnati in violation of an ordinance. Both acts were in violation of ordinances of Cincinnati.
Error was prosecuted to the Hamilton Common Pleas in both cases, where it was contended that these sections of the traffic ordinance are uncertain, in definite, discriminatory, unreasonable and unconstitutional. The court held:
1. Municipalities have full power to regulate or control the use of their own streets.
2. In such regulation a munieiptlity may make any reasonable classification of vehicular traffic in the use of its streets.
3. Judgment of the legislative body as to the classifications cannot be questioned, except when it is in clear conflict with express provisions of the state or federal constitution.
4. Finding that the ordinances in question are for the protection and safety of the public, and are not uncertain, indefinite or disehimina-tory, and that there has been no violation of the constitutional rights of Lovell and Sweeney, the judgment is affiffrmed in both cases.